Case 1:19-cv-01308-ALC Document6 Filed 03/14/19 Pa%§écc§‘D]NY

DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED; _z_j_f§_l_v~_;”!____

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

X
DAVID DEMos,

Plaintiff,
v. 19 Civ. 1308 (ALC)

CANTOR FITZGERALD, L.P., AND ORDER
CANTOR FITZGERALD & CO.,

Defendant.
X

 

Upon the Court’s February 19, 2019 Order to Show Cause as to Why this action should not
be dismissed for lack of subject matter jurisdiction (Doc. No. 3), and Plaintist response to same,
it is hereby

ORDERED that this action is dismissed for lack of subject matter jurisdiction, Without
prejudice to Plaintiff’ s rights to reiile.

Dated: March 14, 2019

The Honorable Andrew L. Carter, Jr.,

UNITED STATES DISTRICT COURT JUDGE FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

